Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed November 30, 2021.
Claims 1-6, 9-16, 18, 19, and 22 are currently pending and are under examination.
Benefit of priority is to July 3, 2017.

Withdrawal of Objections and Rejections:
The objection to Claims 15-17 because of informalities is withdrawn.
The rejection of Claim(s) 1-5, 9, 10, 11-14, and 17-22 under 35 U.S.C. 102a2 as being anticipated by Cathers et al. (WO 2017/117118, published July 6, 2017 and having priority to December 28, 2015) as evidenced by UniProtKB downloaded 2019, at www.uniprot.org/uniprot/Q13422, is withdrawn.
The rejection of Claims 1, 2, 3 and 6 under 35 U.S.C. 103 as being unpatentable over Cathers et al. (WO 2017/117118, published July 6, 2017 and having priority to December 28, 2015) as evidenced byUniProtKB downloaded 2019, at www.uniprot.org/uniprot/Q13422, is withdrawn.

New Rejection, necessitated by amendment:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-16, 18, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1 and 11 have been amended to state that a fusion transmembrane protein comprising the polypeptide sequence and the ubiquitin targeting protein (UTP).  The specification teaches that the fusion protein comprises a transmembrane protein and UTP. The fusion transmembrane protein is broader than the disclosure, and does not specify that it is the protein sequence that is the transmembrane protein that will be reduced in the system.

Maintenance of Rejections, modifications necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 9-16, 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, It appears that the polypeptide should be simply referred to as a polypeptide or to as a polypeptide molecule because the sequence describes the polypeptide. See Claim 11.
Claim 1 no longer has a conclusion clause that refers back to the preamble, for example. Therefore, it is not clear that the amount of the transmembrane polypeptide is reduced by contacting the compound that mediates binding of UTP to cereblon.

Applicants have not addressed this issue.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-16, 18, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,683,360.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims encompass the limitations of the patented claims. For example, the instant fusion protein of Claim 11 comprises a polypeptide fused to a ubiquitin targeting protein that is less than 135 amino acids and comprises a hairpin motif that is a cereblon binding site encompasses the CAR:ubiquitin targeting protein that is less than 135 amino acids and comprises a hairpin motif that is a cereblon binding site of Claim 1 of ‘360.  The remaining claims are drawn to polynucleotides encoding the fusion protein, vectors, host cells, and methods of use centering on the fusion protein.


Patent Claim 10 reads:
10. A method of affecting the amount of a polypeptide in a system comprising: 
a) contacting a fusion protein comprising said polypeptide and a ubiquitin targeting protein consisting of less than 135 amino acids in length which comprises the hairpin motif of a cereblon binding site, wherein said polypeptide is a transmembrane protein, and 
b) contacting a compound which mediates binding of the ubiquitin targeting protein and cereblon; 
wherein the binding of the ubiquitin targeting protein to cereblon affects the amount of polypeptide in a system.

Instant Claim 1 reads:
1. (Currently amended) A method of reducing the amount of a polypeptide in a system comprising:
 contacting a fusion transmembrane protein comprising said polypeptide sequence and a ubiquitin targeting protein consisting of less than 135 amino acids in length which comprises the hairpin motif of a cereblon binding site
 with a compound which mediates binding of the ubiquitin targeting protein and cereblon.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/	Primary Examiner, Art Unit 1656